DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to anticipate or render obvious a brake assembly, comprising a first stopping device comprising a resilient member having a lateral rod and 9a magnetic unit mounted on the lateral rod of the resilient member 10and having 11a sleeve having a bottom opening, and a second stopping device connected securely with the lateral rod of the 15resilient member and engaged selectively with the engaging portions of the 16wheel body.  The closest art of record, Lee, shows a brake assembly having two distinct stopping devices, neither stopping device is provided with the recited structure of the instant claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Seeberger teaches a wheel body engaging brake.  Deutsch et al. teach a brake system having two distinct brake devices.  Dubats teaches a wheel body engaging brake.  Lorman, Einbinder, Dugas each teach weight activated brake devices.  Lee and Hashimoto et al. each teach hand actuated brake devices.  Shaw teaches a plural brake device.  Masterson et al. and Korhonen each teach a magnetic actuated brake.
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
July 12, 2022
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657